Citation Nr: 1709689	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-10 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist fracture.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left wrist fracture.  

3.  Entitlement to a disability rating in excess of 40 percent for Raynaud's syndrome. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Nicole M. Perez, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1975. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2016, the Veteran testified at a Video Conference hearing before the undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

During his October 2016 Video Conference hearing, the Veteran indicated that his service-connected bilateral wrist disabilities and Raynaud's syndrome have potentially increased in severity since he was last examined by VA.  More specifically, he testified that both hands are in constant pain as well as increased pain with any sudden movement or extreme rotation of the hands.  See Hearing Transcript, P. 5.  He reported that with repetitive movement he experienced weakness, increased pain, and cramping in his hand.  He described his fingers as remaining in a fixed position after holding an object such as a pen or a cell phone and his hand as locking in a certain position with prolonged usage.  See Hearing Transcript, P. 6-7.  He also reported waking up as a result of shooting pain in his hand after keeping it in the same position while he is sleeping at night.  Although, he experienced similar symptoms in both hands, he indicated that his left hand was worse than his right hand.  He also had difficulty with combing his hair, brushing his teeth, cleaning his house and he could not drive long distances.  See Hearing Transcript, P. 13.  VA treatment records showed that the Veteran underwent occupational therapy in March 2012 due to his bilateral wrist disabilities.  Also, an October 2016 record documented complaints of atrophy in both hands and diminished strength with occasional pain and hand cramps.  As such symptoms and findings were not reported on the February 2010 VA examination for his bilateral wrist fractures, a new VA examination is warranted to determine the current severity of his bilateral wrist disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding his Raynaud's syndrome, the Veteran claimed that he exhibited a tingling and burning sensation in the fingers and an impaired sense of touch.  Most of the time, he could not do any "fine work" with his hands.  See Hearing Transcript, P. 14.  He reported that he would "get an attack" any time the temperatures were below 75 degrees and he was not dressed appropriately or if he held onto something for too long after he pulled it out of the freezer.  See Hearing Transcript, P. 17.  He said that the burning sensation in the fingertips and skin was unbearable and that he lost mobility in his fingers during this time.  He alleged that the attacks lasted anywhere from 15 to 20 minutes to hours depending on how long he was exposed to the cold.   He reported that the "nerve problem" extended into his forearm, especially on his left side.  See Hearing Transcript, P. 20.  A September 2013 rheumatology consult of record showed left wrist pain with occasional swelling worsening over the past four days status post axial load strain.  Given the evidence suggesting increased symptomatology since the April 2012 Artery and Vein Conditions Disability Benefits Questionnaire, a new VA examination is warranted to determine the current severity of his service-connected Raynaud's syndrome.  See Snuffer, supra; Caffrey, supra; VAOPGCPREC 11-95 (1995).  Also, to the extent that the Veteran has reported overlapping symptoms of his bilateral wrist disability and his Raynaud's syndrome, in the interest of assembling clear and reliable findings, on remand, the VA examiner (s) should identify the manifestations of each of the Veteran's service-connected disabilities.  

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for an increased rating currently on appeal because a hypothetical grant of the pending increased rating claims could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage and because the Veteran contends that the issues on appeal interfere with him being able to secure substantially gainful employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Finally, the most recent records of VA treatment are from October 2016.  Any updated records of VA treatment for the Veteran's bilateral wrist disabilities and Raynaud's syndrome are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records relevant to care of the Veteran's service-connected upper extremity disabilities dating from October 2016 to the present day.

2.  Schedule the Veteran for a VA examination to provide clear findings as to the current manifestations of residuals of bilateral wrist fractures and Raynaud's syndrome.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  Any special tests deemed medically advisable should be conducted.  The examiner should:

(a) To the extent possible, identify and distinguish the current manifestations of the Veteran's residuals of his right and left wrist fractures versus his Raynaud's syndrome; 

(b) In so doing, the examiner should report the ranges of motion of the left and right wrist, hand, and fingers with notations as to the degree of motion at which the Veteran experiences pain.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of-motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and nonweight-bearing for each wrist.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so; 

(c) If ankylosis is found, the examiner should state whether it is favorable or unfavorable.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss; 
(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should comment upon the Veteran's observation that his fingers and hand sometimes remain in a locked position for a temporary period of time after use.  See the October 2016 Hearing Transcript, at 6-7. 

(e) With respect to Raynaud's syndrome, the examiner should report the existence, number, and severity of any digital ulcers; and

(f) Report how often the Veteran experiences characteristic attacks per week.

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

(g)  The examiner is also asked to provide an assessment regarding the combined functional and occupational impact of the Veteran's service-connected residuals of right and left wrist fractures and Raynaud's syndrome.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested assessments.  
3.  If, after completion of instructions above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period, the AOJ should refer the case to VA's Director of Compensation Services for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  Then review the record and readjudicate the issues on appeal.  If they remain denied, in whole or in part, the AOJ should issue a Supplemental Statement of the Case and afford the Veteran and his attorney opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

